EXHIBIT CERTIFICATION PURSUANT TO 18 U.S.C SECTION 1350, AS ADOPTED TO SECTION SARBANES-OXLEY ACT OF 2002 In connection with the Quarterly report of Advanced Growing Systems, Inc., (the “Company”) on Form 10-Q for the period ended December 31, 2008as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Chris J. Nichols, Principal Executive Officer of the Company, certify, pursuant to 18 U.S.C. Section 1359, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that to the best of my knowledge: 1. The report fully complies with the requirements of Sections 13(a) or 15(d) of the Security Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition on results of operations of the Company. ADVANCED GROWING SYSTEMS, INC. By /s/ Chris J.
